      Case 1:19-cv-02645-AJN-KHP Document 117 Filed 11/15/19 Page 1 of 2
                                                     MATTHEW L. SCHWARTZ
                                                     Tel.: (212) 303-3654
                                                     E-mail: mschwartz@bsfllp.com

                                                     November 15, 2019

BY ECF AND ELECTRONIC MAIL

Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square, Room 2102
New York, New York 10007
       Re:     City of Almaty, Kazakhstan, et ano. v. Felix Sater, et al.,
               Case No. 19 Civ. 2645 (AJN) (KHP)
Dear Judge Nathan:
        We represent the City of Almaty and BTA Bank (the “Kazakh Entities”) and, in light of
this week’s orders, write to amend the letter-motion filed on Tuesday evening [ECF No. 110] to
accept for filing under seal our clients’ opposition to the motions to dismiss.
        On Wednesday, Magistrate Judge Parker entered a series of orders denying sealing
motions in this case, including with respect to the First Amended Complaint [ECF No. 111].
Because the sealing request filed by the Kazakh Entities on Tuesday was based on the same, if
not identical, confidentiality designations by various entities and individuals as the request to
seal the Amended Complaint, the decision issued on Wednesday largely moots that application.
        The one exception is Exhibit A, as well as a single footnote (on page 18 of the brief)
discussing it. While the Kazakh Entities take no position on whether that document should be
accepted for filing under seal, Exhibit A is a document produced by Defendant Ferrari Holdings
LLC (“Ferrari”) in discovery and designated confidential. In correspondence between counsel
for the Kazakh Entities and for Ferrari, Ferrari’s counsel has requested one week to allow him to
confer with his client concerning whether Exhibit A, as well as the footnote discussing it, should
remain under seal or be filed publicly.
        In accordance with the Court’s Individual Practices ¶ 4, accompanying this cover letter
are versions of the Kazakh Entities’ memorandum of law and Exhibit A thereto to remain under
seal subject to the Court’s approval, an amended version of the memorandum of law with
highlighting reflecting proposed redactions, and an amended partial loose-leaf set of solely the
page on which the Kazakh Entities seek to redact material. In accordance with the Court’s
Individual Practices, the Kazakh Entities today filed amended versions of the proposed redacted
memorandum of law and Exhibit A thereto, as well as this updated letter-motion, on ECF.
        Case 1:19-cv-02645-AJN-KHP Document 117 Filed 11/15/19 Page 2 of 2



                                            Respectfully,
                                             /s/ Matthew L. Schwartz
                                            Matthew L. Schwartz
                                            BOIES SCHILLER FLEXNER LLP
                                            55 Hudson Yards
                                            New York, New York 10001


Encl.




                                        2
